Citation Nr: 1725843	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-19 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Atuyotan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2008 rating decision denied the claim for service connection for bilateral hearing loss disability; the Veteran did not timely appeal that decision and no relevant evidence was received within one year of that decision.

2.  The evidence submitted since the December 2008 rating decision is relevant and probative of the issue at hand.


CONCLUSIONS OF LAW

1.  The December 2008 rating decision, which denied service connection for bilateral hearing loss disability, is final.  38 U.S.C.A. § 7105(c) (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2016). 


2.  The evidence received since the December 2008 rating decision, which denied service connection for bilateral hearing loss disability, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2015); 38 C.F.R. § 3.156 (a) (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board believes no discussion of VA's compliance with notice and assistance provisions is necessary at this time with regard to the claim for bilateral hearing loss disability.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.  

The Veteran's request to reopen the claim for service connection for bilateral hearing loss disability is being granted in the decision below.  Therefore, any deficiencies with the duties to notify and assist are harmless.

The Veteran seeks to reopen a previously denied claim for service connection for bilateral hearing loss disability.  By a December 2008 rating action, the RO denied the claim for service connection for bilateral hearing loss disability on the basis that the Veteran's current bilateral hearing loss disability was not caused by or a result of service.  In January 2009 the RO received an informal, and formal notice of disagreement (NOD).  In December 2009, a statement of the case (SOC) was issued, and an untimely form 9 or substantive appeal was received in March 2010.  No relevant evidence was submitted within one year of the date on which notice of the decision was issued.  38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Accordingly, that decision is final.  38 U.S.C.A. § 7105.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board notes that in the December 2010 rating decision, the RO reopened the claim for service connection for bilateral hearing loss disability.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Evans v. Brown, 9 Vet. App. 273 (1996); see also Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the December 2008 rating decision, the evidence of record included service treatment records, Dayton VAMC treatment records from March 11, 2008 to November 24, 2008; an April 2008 letter from the Veteran regarding his claimed bilateral hearing loss disability, and the November 2008 VA examination.   

Since the December 2008 rating decision, new evidence has been added to the claim file that is material to the Veteran's claim.  Notably, private medical records dated in January 2010 and a letter from T. Cross, a Hearing Instrument Specialist, received in April 2010, noting the Veteran's reports of years of noise exposure from helicopter noise, Jet Aircraft, 81mm ammunition, 120mm Tank gun fire, 105mm and 155mm Howitzer fire, and self-propelled track tanks.  These private treatment records reveal the presence of bilateral hearing loss disability.  

This evidence was not before the RO in December 2008 and it is not cumulative or redundant evidence then of record.  At the time of the prior denial there was evidence of bilateral hearing loss disability but no nexus to service.  The evidence submitted identifies in-service reports of noise exposure, not previously discussed, and thus, raises a reasonable possibility of substantiating the Veteran's claim.  This cures an evidentiary defect which existed at the time of the prior denial.  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Accordingly, the Board finds that new and material evidence has been added to the record and the claim must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

The application to reopen the claim for service connection for bilateral hearing loss disability is granted.


REMAND

The Board finds the November 2008 and September 2010 audio examinations are both inadequate for the purpose of determining service connection for bilateral hearing loss disability and tinnitus.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The aforementioned audio examinations did not sufficiently address the matter of whether the Veteran had bilateral hearing loss disability or tinnitus that was directly related to his active service.  The examiner did not review the Veteran's private medical records and there was no indication that the Veteran's in-service audiometric test results were converted from the standards set forth by the American Standards Association (ASA) to those standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by ASA.  Since November 1, 1967, those standards have been set by ISO-ANSI. In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards must be converted to ISO-ANSI standards.  

Notably, the November 2008 and September 2010 examiner indicated the Veteran did not have bilateral hearing loss disability upon discharge.  The examiner further stated in November 2008 that the cause of bilateral hearing loss disability was not a result of Vietnam, and the examiner did not provide a cause of the Veteran's hearing loss disability.  In September 2010, the examiner asserted that the Veteran's hearing loss disability was not caused by or a result of the Veteran's excessive noise exposure in service; and that once the Veteran was away from military noise, "his hearing loss could not have began afterwards from such."  

With respect to tinnitus, the November 2008 VA examiner stated that the Veteran denied tinnitus in May 2008 Dayton VAMC records.  The examiner noted that the Veteran had no history of tinnitus.  In the September 2010 VA examination, the examiner stated that the Veteran denied tinnitus in May 2008, and in the November 2008 VA examination.  The examiner stated that the Veteran complained of ringing and sometimes buzzing and humming in both ears.  It was noted that the Veteran stated that his tinnitus began constantly in 1967, in both ears.  The examiner opined that the Veteran's tinnitus is not due to excessive noise exposure while in service.  The examiner did not provide a cause for the Veteran's complaint of tinnitus.  Additionally, in an informal NOD, received in December 2011, the Veteran asserts that he did not deny tinnitus in 2008, and that the term tinnitus was not mentioned.  Although these statements were not received until after the November 2008 and September 2010 VA examinations, these statements should be considered in evaluating the Veteran's claim for tinnitus. 

The Board finds that the examiner did not provide sufficient rationale for the opinions expressed with regard to the issues of bilateral hearing loss disability and tinnitus.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported with an analysis); Nieves-Rodriguez, 22 Vet. App. 295, 301(2008) (noting that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion").
 
Given the inadequacies in the VA examinations, a remand is warranted in order to provide the Veteran with an additional VA examination that addresses the questions delineated below. 

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the issues on appeal.  38 U.S.C.A. § 5103A (b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an audiological examination, with a different examiner other than the examiner who conducted the November 2008 and September 2010 VA examinations, to determine the nature and etiology of the claimed bilateral hearing loss disability and tinnitus.  All indicated tests or studies must be completed.  The examiner should describe all findings in detail.  In conjunction, all private medical records and service medical records must be reviewed and considered in the Veteran's evaluation.  Explanatory rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  

** In answering these questions, the examiner is informed that the Veteran is competent to report certain events having occurred during his service and is equally competent to report on symptoms experienced and treatment provided both during and since his service because this is based on his firsthand knowledge.  

** The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

a)  Bilateral Hearing Loss Disability:  (i) Please state whether it is at least likely as not that the Veteran's bilateral hearing loss disability is caused by or a result of in-service noise exposure, to include as a result of routine noise exposure.  In answering this question, the examiner must address the Veteran's private medical records, and service medical records documenting the audiogram results with conversions from ASA to ISO-ANSI standards.  b) Tinnitus:  (i) Please state whether it is as least as likely as not that the Veteran's tinnitus is related to an incident of his active duty service, to include routine noise exposure. 

2.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

3.  The examination report must be reviewed to ensure they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the RO must implement corrective procedures.

If upon completion of the above action the claims remain denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2015).





______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


